Citation Nr: 0920138	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  09-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic asbestosis.  


REPRESENTATION

Appellant represented by:	Robert B. Gross, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and D. A. P.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from February 1953 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for asbestosis.  In April 2009, the 
Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  In May 2009, the Board 
advanced the Veteran's appeal on the docket upon its own 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts on appeal that service connection is 
warranted for chronic asbestosis secondary to his inservice 
asbestos exposure.  He reported that he had been exposed to 
asbestos while performing the duties of a military mechanic 
and living in World War II era barracks.  

A May 3, 2002, VA treatment record conveys that the Veteran 
reported that he had been diagnosed with asbestosis in 
approximately 1992.  A May 21, 2002, VA evaluation notes that 
the Veteran presented a history of "an approximately 34-year 
exposure using asbestos to insulate boilers" and having been 
initially "diagnosed with asbestosis approximately 10 years 
ago from (sic) job screening test related to [the] steel mill 
job in which he was working."  Clinical documentation of the 
cited diagnosis and treatment of the Veteran's chronic 
asbestosis is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and the 
etiology of his chronic asbestosis.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then contact the Veteran and request 
that he provide information as to the 
initial diagnosis of and all treatment of 
his chronic asbestosis including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the Veteran, not already of 
record, for incorporation into the claims 
file.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic 
asbestosis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic asbestosis was manifested during 
active service; is etiologically related 
to his alleged inservice asbestosis 
exposure; or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic asbestosis.  If the benefit 
sought on appeal remains denied, the 
Veteran and the Veteran's attorney should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

